The State ex rel C. C. Crabbe, Attorney General, brought this action originally in the Supreme Court against the Indiana, Columbus & Southern Traction Company to effect the forfeiture of the company’s franchise.
It appears that the company was authorized by its charter to operate both city and interurban traction lines. A franchise received from the city of Bellefontaine provided that the company was to cooperate with the city in the repair or paving of any streets by keeping in repair or paving the part of the street between the tracks and 18 inches on either side thereof. A certain improvement was commenced by the city and due to the failure and refusal of the company to comply with its agreement the road contractor was unable to complete the improvement and the street was and is still thereby blockaded and impassible for traffic. This blockade also impedes the use of intercounty and state highway. The company also discontinued city service without notice to Bellefontaine.
The state hereby seeks a judgment of ouster and a forfeiture and the charter and franchise of the company and also seeks a receivership to accomplish all necessary incidents thereto.